Case 2:17-cv-02549-AMD-CLP Document 47 Filed 04/10/19 Page 1 of 1 PageID #: 267




                                                       April 10, 2019

  Via ECF
  The Honorable Cheryl L. Pollak
  United States Magistrate Judge for the
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201


         Re:    John Portilla v. Bridgehampton Stone, Inc., et al.,
                Docket No.: 17-cv-2549 (AMD)(CLP)


  Dear Judge Pollak:

          We submit this correspondence to advise the Court that Dong Phuong V. Nguyen, Esq.
  (DN 7326) and Geoffrey Luan, Esq. (GL 0828) are no longer employed with our Firm. We
  respectfully request that the Court remove them from the docket in this matter.


        We thank the Court for its attention to this matter.

                                                      Respectfully submitted,


                                                      ______________________________
                                                      Michael J. Borrelli, Esq. (MB 8533)
                                                                  For the Firm
